DETAILED ACTION
In response to communications filed 11/09/2020.
Claims 2-20, 30 and 31 are canceled.
Claims 1, 21-29 and 32-37 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not filed a certified copy of the instant application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 21-29 and 32-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US 2020/0178274 A1) hereinafter “Liu.”

Regarding Claim 1, Liu teaches A method performed by a user equipment (UE) (Liu: paragraphs 0027 & Fig. 1, i.e. terminal apparatus) in a wireless communication system (Liu: paragraph 0027 & Fig. 1, radio communication system), the method comprising:
receiving, from a base station (Liu: paragraph 0027, i.e. base station), configuration information including a plurality of resources, each of the plurality of resources corresponding to a scheduling requests (SR) (Liu: paragraph 0009, terminal apparatus receives higher layer signaling used for configuration of multiple scheduling request configurations), respectively, K SRs among the plurality of SRs (Liu: paragraph 0010, K scheduling request configuration(s) of the multiple scheduling request configurations) being configured to be transmitted by the UE in a slot via K physical uplink control channels (PUCCHs) respectively (Liu: paragraph 0009, each of the multiple scheduling request configurations includes an SR PUCCH resource), K being an integer greater than 1 (Liu: paragraph 0134, value of K is greater than 1);
generating uplink control information (UCI) including information of hybrid automatic repeat request acknowledgement (HARQ-ACK), and  information of an SR among the K SRs (Liu: paragraph 0009, PUCCH resource used for transmission of ; and
transmitting, to the base station, the UCI via a PUCCH (Liu: paragraph 0009, said transmission of the PUCCH resource);
wherein a number of information bits of the information of SR in the UCI is [log2(K+1)] (Liu: paragraphs 0009-0010, scheduling request bits is given based on Ceiling (log2 (K+1)), and
wherein each of K different codewords derived from the [log2(K+1)]  information bits indicates each of the K SRs respectively (Liu: paragraphs 0009-0010, said scheduling request bits; see also paragraphs 0126-0127).

Regarding Claim 21, Liu teaches the respective claim(s) as presented above and further teaches wherein one codeword of value for the [log2(K+1)] indicates no SRs for all the K SRs (Liu: paragraph 0131, “0” may be set for the scheduling request configuration corresponding to the negative scheduling request).

Regarding Claim 22, Liu teaches the respective claim(s) as presented above and further teaches wherein format of the PUCCH is one of PUCCH format 2, PUCCH format 3, and PUCCH format 4 (Liu: paragraph 0100, different PUCCH format).

Regarding Claim 23, Liu teaches the respective claim(s) as presented above and further teaches wherein the UCI further includes information of channel state information, CSI, report (Liu: paragraph 0085, UCI further includes Channel State Information).  

Regarding Claim 24, Liu teaches the respective claim(s) as presented above and further teaches wherein the configuration information is received through high layer signaling (Liu: paragraph 0011, receiving higher layer signaling for configuration of multiple SR configurations).

Regarding Claim 25, Liu teaches the respective claim(s) as presented above and further teaches the configuration information further includes periodicity and offset information for the at least one resource, and resources for the K SRs are configured by the periodicity and offset information (Liu: paragraph 0089, information indicating allocation of the time domain for the SR PUCCH resource may be information indicating the offset (subframe offset, slot offset, symbol offset) of the period and the time domain).

Regarding Claim 26, Liu teaches the respective claim(s) as presented above and further teaches receiving, from the base station, through high layer signaling another configuration information including information associated with a plurality of PUCCH resources (Liu: paragraph 0098 & Fig. 4, bases station may transmit multiple scheduling request configurations), wherein a set of cyclic offsets is indicated by the information associated with the plurality of PUCCH resources (Liu: paragraph 0089, 0098 & Fig. 4, SRs with offsets); and
transmitting, to the base station, another UCI including another HARQ-ACK via another PUCCH based on the set of cyclic offsets (Liu: paragraph 0098 & Fig. 4, multiple SR configurations),
wherein the set of cyclic offsets includes cyclic offsets of 0, 4, and 8 (Liu: paragraph 0089, 0098 & Fig. 4, different SRs with offsets).

Regarding Claim 27, Liu-Park teaches the respective claim(s) as presented above and further teaches wherein format of the plurality of PUCCH resources is PUCCH format 0 (Liu: paragraph 0100, PUCCH format 0).

Regarding Claim 28, Liu-Park teaches the respective claim(s) as presented above and further teaches wherein one information bit is used for the other HARQ-ACK (Liu: paragraph 0011, HARQ-ACK bits).

Regarding Claim 29, Liu teaches A method performed by a base station (Liu: paragraph 0027, i.e. base station), in a wireless communication system (Liu: paragraph 0027 & Fig. 1, radio communication system), the method comprising:
transmitting, to a user equipment (UE) (Liu: paragraphs 0006, 0018-0019 & Fig. 2, i.e. user equipment) configuration information including a plurality of resources, each of the plurality of resources corresponding to a scheduling requests (SR) (Liu: paragraph 0009, terminal apparatus receives higher layer signaling used for configuration of multiple scheduling request configurations), respectively, K SRs among the plurality of SRs (Liu: paragraph 0010, K scheduling request  being configured to be transmitted by the UE in a slot via K physical uplink control channels (PUCCHs) respectively (Liu: paragraph 0009, each of the multiple scheduling request configurations includes an SR PUCCH resource), K being an integer greater than 1 (Liu: paragraph 0134, value of K is greater than 1);
receiving, from the UE, uplink control information (UCI), via a PUCCH (Liu: paragraph 0009, said transmission of the PUCCH resource),
wherein the UCI includes information of hybrid automatic repeat request-acknowledgement (HARQ-ACK), and information of an SR among the K SRs (Liu: paragraph 0009, PUCCH resource used for transmission of the HARQ-ACK and one or multiple SR PUCCH resources corresponding to K scheduling request configuration(s) of the multiple scheduling request),
wherein a number of information bits of the information of SR in the UCI is [log2(K+1)] (Liu: paragraphs 0009-0010, scheduling request bits is given based on Ceiling (log2 (K+1)), and
wherein each of K different codewords derived from the [log2(K+1)]  information bits indicates each of the K SRs respectively (Liu: paragraphs 0009-0010, said scheduling request bits; see also paragraphs 0126-0127).

Regarding Claim 32, Liu teaches the respective claim(s) as presented above however fails to explicitly teach wherein one codeword of value for the [log2(K+1)] indicates no SRs for all the K SRs (Liu: paragraph 0131, “0” may be set for the scheduling request configuration corresponding to the negative scheduling request).

Regarding Claim 33, Liu teaches the respective claim(s) as presented above and further teaches wherein format of the PUCCH is one of PUCCH format 2, PUCCH format 3, and PUCCH format 4 (Liu: paragraph 0100, different PUCCH format).

Regarding Claim 34, Liu teaches the respective claim(s) as presented above and further teaches wherein the UCI further includes information of channel state information, CSI, report (Liu: paragraph 0085, UCI further includes Channel State Information).  

Regarding Claim 35, Liu teaches the respective claim(s) as presented above and further teaches wherein the configuration information is transmitted through high layer signaling (Liu: paragraph 0011, receiving higher layer signaling for configuration of multiple SR configurations).

Regarding Claim 36, Liu teaches A user equipment (UE) (Liu: paragraphs 0027 & Fig. 1, i.e. terminal apparatus) in a wireless communication system (Liu: paragraph 0027 & Fig. 1, radio communication system), the UE comprising:
a transceiver (Liu: paragraph 0009, terminal apparatus comprising receiver and/or transmitter); and
at least one processor operably connected with the transceiver (Liu: paragraph 0205, processor), the at least one processor configured to:
receive, from a base station (Liu: paragraph 0027, i.e. base station), by controlling the transceiver, configuration information including a plurality of scheduling requests (SRs) (Liu: paragraph 0009, terminal apparatus receives higher layer signaling used for configuration of multiple scheduling request configurations), respectively, K SRs among the plurality of SRs (Liu: paragraph 0010, K scheduling request configuration(s) of the multiple scheduling request configurations) being configured to be transmitted by the UE in a slot via K physical uplink control channels (PUCCHs) respectively (Liu: paragraph 0009, each of the multiple scheduling request configurations includes an SR PUCCH resource), K being an integer greater than 1 (Liu: paragraph 0134, value of K is greater than 1),
generate uplink control information (UCI) including information of hybrid automatic repeat request acknowledgement (HARQ-ACK), and  information of an SR among the K SRs (Liu: paragraph 0009, PUCCH resource used for transmission of the HARQ-ACK and one or multiple SR PUCCH resources corresponding to K scheduling request configuration(s) of the multiple scheduling request), and
transmit, to the base station, by controlling the transceiver, the UCI via a PUCCH (Liu: paragraph 0009, said transmission of the PUCCH resource),
wherein a number of information bits of the information of SR in the UCI is [log2(K+1)] (Liu: paragraphs 0009-0010, scheduling request bits is given based on Ceiling (log2 (K+1)), and
wherein each of K different codewords derived from the [log2(K+1)]  information bits indicates each of the K SRs respectively (Liu: paragraphs 0009-0010, said scheduling request bits; see also paragraphs 0126-0127).

Regarding Claim 37, Liu teaches A base station (Liu: paragraph 0006-0007, i.e. base station) in a wireless communication system (Liu: paragraph 0018 & Fig. 2, wireless communication system), the base station comprising:
a transceiver (Liu: paragraph 0019 & Fig. 2, BS transceiver module); and
at least one processor operably connected with the transceiver (Liu: paragraph 0019 & Fig. 2, BS processor module coupled to BS transceiver module), the at least one processor configured to:
transmit, to a user equipment (UE) (Liu: paragraphs 0006, 0018-0019 & Fig. 2, i.e. user equipment), by controlling the transceiver, configuration information including a plurality of resources, each of the plurality of resources corresponding to a scheduling requests (SR) (Liu: paragraph 0009, terminal apparatus receives higher layer signaling used for configuration of multiple scheduling request configurations), respectively, K SRs among the plurality of SRs (Liu: paragraph 0010, K scheduling request configuration(s) of the multiple scheduling request configurations) being configured to be transmitted by the UE in a slot via K physical uplink control channels (PUCCHs) respectively (Liu: paragraph 0009, each of the multiple scheduling request configurations includes an SR PUCCH resource), K being an integer greater than 1 (Liu: paragraph 0134, value of K is greater than 1), and
receive, from the UE, by controlling the transceiver, uplink control information, UCI, via a PUCCH Liu: paragraph 0009, said transmission of the PUCCH resource), wherein the UCI includes information of hybrid automatic repeat request-acknowledgement (HARQ-ACK), and information of an SR among the K SRs (Liu: paragraph 0009, PUCCH resource used for transmission of the HARQ-ACK and one or multiple SR PUCCH resources corresponding to K scheduling request configuration(s) of the multiple scheduling request),
wherein a number of information bits of the information of SR in the UCI is [log2(K+1)] (Liu: paragraphs 0009-0010, scheduling request bits is given based on Ceiling (log2 (K+1)), and
wherein each of K different codewords derived from the [log2(K+1)]  information bits indicates each of the K SRs respectively (Liu: paragraphs 0009-0010, said scheduling request bits; see also paragraphs 0126-0127).

Response to Arguments
Applicant’s arguments with respect to claims amended independent claims 1, 29, 36 and 37 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Falahati et al. (US 2020/0396758 A1) teaches X=ceil(log2(K+1)) to indicate one of the K overlapped PUCCH resources used for Scheduling Request (paragraph 0016).
Liu et al. (US 2020/0413428 A1) teaches a scheduling request bit size multiplexed with a HARQ-ACK sequence may be given by L=Ceiling (log2(N+1)) (paragraph 0175).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446.  The examiner can normally be reached on Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        





/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468